MEM0.ENDORSED

Case 7:21-cv-00243-NSR Document16 Filed 03/11/21 Page 1 of 1

EPSTEIN
BECKER

REEN - oe, . . .
G Defendant's application is GRANTED. The Parties' deadline to submit

a Case Management Plan is extended until March 22, 2021. The Clerk
of the Court is kindly directed to terminate the Motion at ECF No. 14.

Attomeys at Law

Kevin R. Vozzo
t 212.351.4777
f 212.878.8600

KVozzo@ebglaw.com Dated: March 11, 2021

White Plains, New York SO ORDERED:
March 10, 2021

Via Fax: (914) 390-4179 a fA

The Honorable Nelson S. Roman ; Rt

United States District Judge EAT SR CASE IDR
United States Courthouse
300 Quarropas Street

White Plains, NY 10601

Re: Simmons, et al. v. Standard Life Insurance Company of New York
Case No. 7:21-cv-00243

Dear Judge Roman:

We represent the Defendant in the above-referenced matter and write to request an
extension of time for the parties to submit a proposed Case Management Plan. By order dated
February 26, 2021 (Doc. # 11), the Court ordered the parties to submit a Case Management Plan
and Scheduling Order by March 12, 2021. The parties have engaged in preliminary discussions
about the possibility of an early resolution of this matter, and Defendant needs additional time to
consider a proposal regarding the procedure by which an early resolution might be accomplished.
Accordingly, Defendant respectfully requests a ten-day extension, to March 22, 2021, for the
parties to submit a Case Management Plan.

Counsel for the Plaintiffs agree to this request.
Respectfully submitted,

/s/ Kevin R. Vozzo

Kevin R. Vozzo

ce: Counsel for Plaintiffs USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:
DATE FILED: 3/11/2021

 

Epstein Becker & Green, P_C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com

Firm:52625178v1
